In Kirkwood's Case, 184 Ala. 9, 63 So. 990 (petition for certiorari to the Court of Appeals), it was decided that the ascertainment and adjudication by the Court of Appeals of the state of the record before it was not reviewable on certiorari; the ruling being referred to the principle of previous decision here. Subsequent frequent illustrations of the principle are noted in the Minderhout Case, 195 Ala. 420, 71 So. 91, among others.
In the present instance the Court of Appeals has ascertained a state of fact and record that, according to that court's statement, made proper the application of the doctrine, there repeated, that a successful plaintiff is confined on review of his appeal to matters referable alone to the measure of his recovery. Given the thus ascertained basis for the application of the stated doctrine, there is no error in the judgment of that court. Whether the ascertainment of the status indicated was well founded on the record before the Court of Appeals is not, under the principle of the Kirkwood Case, reviewable here. This court leaves the responsibility for the decision of such questions with the Court of Appeals.
For the sole reason stated, the writ must be denied.
Writ denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.